Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/22 has been entered.
Claims 1-3, 6, 12, 14, and 18 are amended. Claims 1-14 and 16-28 are pending.
The claim amendments have overcome the previous 112b rejections
 Drawings
The drawings are objected to because Fig. 1 contains German labels which should be translated to English.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Additionally, the photographs in Figs. 3-5 and 8 are grainy, and if better images are available, Applicant is requested to provide them. However, this is not a requirement but a suggestion.
Claim Objections
Claim 14, 17, 21 are objected to because of the following informalities:  
Claim 14 recites “ahigh” in the second to last line. It is missing a space.  
Claim 17 recites “prior the step,” which is missing a “to.”
Claim 21 appears to have an extraneous period in the middle.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1--28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 14 recite “excluding the cracking of shelled nuts.” It is not clear what is required by the cracking being “excluded.” Based on the specification and conversations with Applicant’s Attorney, it is assumed that this “exclusion” means to prevent cracking of the nut during treatment.

Claim 1 recites “softening a shell” and the field being “sufficient to cause electroporation.” It is unclear whether the electroporation is entirely the cause of the softening of the shell or whether the softening is intended to be further limiting of the method. Because the specification recites “Such high voltage pulses cause electroporation in the treated shell-fruits which causes, in particular, permeabilization of the cell membrane, which facilitates the escape of constituents such as oils and softens the structure of the fruit body,” it is believed to be the cause of the softening and thus the claimed softening is not further limiting.

Claim 7 appears to be redundant in light of amended claim 6, although slightly different claim language is used. It is suggested claim 7 and its similarly redundant dependent claims be deleted.

Claim Interpretation
Claims 1 and 14 recite “excluding the cracking of shelled nuts.” Based on the language in the specification, it is assumed that “shelled nuts” refers to a nut that has been shelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10, 12-13, 16-17, 19-22, 24, 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindgren [WO 2006/121397, newly cited] in view of Thaning [US Pat. 2601421, previously cited].
Regarding Claim 1, as best understood,
Lindgren discloses a
Method for treating shell fruits excluding the cracking of shelled nuts (Lindgren discloses treating a shell-fruit such as chestnuts, Col. 4 line 15, and does not discuss cracking the nut); comprising 
a treatment step for said shell-fruits comprising 
applying a non-thermally acting (“due to the low temperatures generated in the electroporation process….” Page 8 lines 26-27) electric field sufficient to cause electroporation (“treatment of plant, cellular material with an electrical field to produce holes (pores) in the cell membranes which is known as electroporation,” Page 3 lines 2-4).
The method of Lindgren differs from the claimed method in that Lindgren fails to explicitly disclose softening a shell of the shell-fruit by applying the field.
Lindgren discloses both the method of applying a non-thermally acting electric field sufficient to cause electroporation, and thus softening (see 112b note above) and discloses applying this method to chestnuts as set forth above, though it is not clear whether these chestnuts have shells or not. However, applying an electric field to a nut having a shell in order to facilitate removal of the shell without cracking the nut is known in the art as taught by Thaning, Col. 1 lines 1-17.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the method of Lindgren by applying the softening to a (chest)nut having a shell as taught by Thaning because this amounts to a simple substitution of one known element (the step of applying the field to a nut having a shell) for another (the step of applying the field to a nut which may or may not have a shell) with predictable results (the softening/electroporation of the shell-fruit including the shell).
Furthermore, Applying the method to chestnuts having shells would result in electroporation of the shell, which will, according to Applicant’s specification, soften the shell of a chestnut (chestnuts are contemplated in Applicant’s specification, as are the same/overlapping electric fields of the strength, pulse duration, and number of pulses taught in Lindgren). 

Claim 2 and 21.
Lindgren discloses applying the electric field, an energy input of at least 1 kJ/kg, more specifically 3-8 kJ/kg in claim 21, is applied to the shell-fruits [“the total energy applied by the pulses is 0.01 - 5.0 kJ/kg,” Page 3 line 26]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. The ranges overlap. See MPEP 2144.05.I.

Claims 3 and 16. 
Lindgren discloses an electric field of 0.5 kV/cm to 2 kV/cm is applied [“the applied electric field is a pulsed electric field in the form of rectangular (exponential) mono polar (bipolar) pulses and; the rectangular (exponential) mono polar (bipolar) pulses are in a preferred range of 0.2- 10 kV/cm, more preferably 0.5-3.0 kV/cm, and most preferably on the order of 1.2 kV/cm” Page 3 lines 14-19].  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Lindgren teaches ranges which both overlap and lie inside. See MPEP 2144.05.I.

Claim 4. 
Lindgren discloses the shell is softened by way of electrical pulses [“In particular the invention relates to the above process when the applied electric field is a pulsed electric field,” Page 3 lines 14-15. Regarding the softening, see notes regarding claim 1 above].  

Claim 5 and 22. 
Lindgren discloses said shell is softened with at least 10 electrical pulses, specifically 10-200 pulses in claim 22, [“the number of pulses applied is preferably from 1-500, more preferably 2-100 and most preferably 50,” page 3, lines 20-21].  

Claims 6 and 7.
Lindgren discloses a further treatment step of conditioning said shell-fruits by applying a conditioning agent/by action of a conditioning agent [“washing in a liquid,” to remove intra/extra cellular substances; page 3 line 13].

Claims 8 and 17. 
Lindgren discloses the step of applying the electric field is carried out prior to the step of conditioning [Page 3 lines 1-13].  

Claims 10, 19, 20, 24, 27, and 28.
Lindgren discloses the treatment time in the conditioning step is less than 40 minutes,  or specifically less than 30 minutes [“the duration of the washing step is less than 30 minutes, more preferably less than 10 minutes and most preferably less than 5 minutes.” Page 4 lines 9-10].  

Claim 12.
Lindgren fails to disclose shelling. Thaning teaches a step of shelling a treated shell-fruit [Fig. 1]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the method of the modified Lindgren by adding a step of shelling a treated shell fruit as taught by Thaning because this allows the nut meat to be separated for sale and consumption.

Claim 13.
Lindgren discloses said shell-fruit is a chestnut [page 4 line 15].

Claim 21.
Lindgren discloses applying the electric field, an energy input of 3-8 kJ/kg is applied to the shell-fruits [“the total energy applied by the pulses is 0.01 - 5.0 kJ/kg,” Page 3 line 26]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. The ranges overlap. See MPEP 2144.05.I.

Claim 26. 
Lindgren fails to disclose a step of extracting a constituent. Thaning teaches a step of extracting an oil constituent from the remainder of the shell-fruit (Col. 3 lines 10-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of the modified Lindgren by adding the step of extracting an oil constituent as taught by Thaning in order to allow the oil to be processed and sold.

Claim(s) 9, 11, 18, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindgren in view of Thaning as applied to claim 6, 7 or 8 above, and further in view of Hanff (DE 1179037, previously cited).
Regarding claims 9, 18, 23,
Lindgren as modified discloses the method set forth above but fails to teach a heating step. However, Hanff teaches, in a method of treating shell-fruits, a conditioning step of increasing temperature to above 100.deg.C (Par. 0028). Note that a temperature increase to over 100.deg. C also increases the temperature to somewhere in a range between 100-120.deg.C, either as a final destination or along the way. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of the modified Lindgren by adding a conditioning step wherein a temperature is increased to above 100.deg.C as taught by Hanff in order to dry out the seed coat or skin, causing it to be detached (Hanff Pars. 0028- 0030).

Regarding claim 11, the modified Lindgren discloses the method set forth above but fails to teach steam treatment being performed in the step of conditioning. However, Hanff teaches, in a method of treating shell-fruits, a conditioning step of performing steam treatment (“steam is introduced” to a vessel having the nuts, Par. 0013). |t would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of the modified Lindgren by adding a conditioning step of performing steam treatment as taught by Hanff in order to facilitate removing of the shells (Hanff Pars. 0012-0014).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindgren in view of Henriksson et al. [US 2018/0116256, hereinafter “Henriksson,” newly cited]
Regarding Claim 14, as best understood,
Lindgren discloses a
Device (Fig. 4) (“for treating shell-fruits  excluding the cracking of shelled nuts:” this is the intended use of the device, and the device of Lindgren is capable of such use as it discloses treating a shell-fruit such as chestnuts, Col. 4 line 15, and does not discuss cracking the nut), comprising 
a this is the intended use of the chamber, of which the chamber of Lindgren is capable), and 
at least one capacitor (401 and 402) for generating a non-thermally acting (“due to the low temperatures generated in the electroporation process….” Page 8 lines 26-27) electric field sufficient to cause electroporation in said treatment chamber (“treatment of plant, cellular material with an electrical field to produce holes (pores) in the cell membranes which is known as electroporation,” Page 3 lines 2-4), where said capacitor comprises at least two electrodes (401, 402) connected to a high voltage pulse generator (“a high voltage pulse generator (not shown,” Page 11 lines 22-23; note that this also applies to Fig. 4 as indicated on Page 13, “Example 2.”).  
The difference between the device of Lindgren and the claimed device is that Lindgren’s device fails to disclose the treatment chamber being hermetically sealable.
However, Henriksson teaches, in a chamber for pulsed electric field generation [title], a chamber [1, Fig. 2; additionally Henriksson teaches electrodes 7 and 8 which generate electrode pulses] which is hermetically sealable [“the arrangement must be sealed in a secure way, either by using an embedment [such as plastic or rubber]…or by another means,” Par. 0030]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Lindgren by configuring the chamber to be hermetically sealable (with, for example, plastic or rubber closing off the chamber at appropriate points where food has entered) as taught by Henriksson in order to prevent risk of leakage [Henriksson Par. 0030] and furthermore to prevent contamination of the food articles after treatment.

Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lindgren in view of Thaning as applied to claim 12 and further in view of Kofoid (US Pat. 2747635, previously cited.).
Regarding claim 25, the modified Lindgren discloses the method set forth above but fails to disclose a subsequent step of drying. However, Kofoid teaches drying after shelling (Col. 5 lines 5-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of the modified Lindgren to add the step of drying said treated shell-fruits after the step of shelling because drying the shell-fruits improves their shelf stability and weight for transport.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/Primary Examiner, Art Unit 3761